11 So.3d 457 (2009)
Kenneth KNIGHT, Appellant,
v.
Maria H. KNIGHT, Appellee.
No. 3D08-195.
District Court of Appeal of Florida, Third District.
June 10, 2009.
David H. Freedman, for appellant.
Maria H. Knight, in proper person.
Before RAMIREZ, SUAREZ, and LAGOA, JJ.
SUAREZ, J.
Kenneth Knight appeals from an Amended Final Judgment of Dissolution of Marriage. We affirm in part and reverse in part.
We reverse solely the trial court's award of attorney's fees and find the wife has the present ability to pay her own attorney's fees. We affirm the trial court's Amended Final Judgment of Dissolution of Marriage in all other respects.
Affirmed in part, reversed in part.